This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 34,044

 5 JAMES SWARTOUT,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 William C. Birdsall, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Jorge A. Alvarado, Chief Public Defender
14   Sergio Viscoli, Assistant Appellate Defender
15   David Henderson, Assistant Appellate Defender
16   Santa Fe, NM

17 for Appellant


18                                 MEMORANDUM OPINION
 1 BUSTAMANTE, Judge.

 2   {1}   Defendant appeals from a district court judgment and sentence entered after he

 3 conditionally pled guilty to possession of a firearm by a felon and possession of

 4 marijuana. We issued a calendar notice proposing to affirm. Defendant has responded

 5 with a memorandum in opposition. We affirm.

 6   {2}   Defendant continues to argue that the district court erred in denying his motion

 7 to suppress. [MIO 6] “In reviewing a trial court’s denial of a motion to suppress, we

 8 observe the distinction between factual determinations which are subject to a

 9 substantial evidence standard of review and application of law to the facts[,] which is

10 subject to de novo review.” State v. Nieto, 2000-NMSC-031, ¶ 19, 129 N.M. 688, 12

11 P.3d 442 (internal quotation marks and citation omitted). “We view the facts in the

12 manner most favorable to the prevailing party and defer to the district court’s findings

13 of fact if substantial evidence exists to support those findings.” State v. Urioste,

14 2002-NMSC-023, ¶ 6, 132 N.M. 592, 52 P.3d 964.

15   {3}   Here, Officer Shane Utley testified that he was driving his vehicle when he

16 noticed a vehicle in flames on the side of the road. [MIO 1] Defendant was attempting

17 to put out the fire by using clothing. [DS 2] Officer Utley pulled over and assisted

18 Defendant by using a fire extinguisher. [MIO 1] At some point during this incident

19 Officer Utley saw a firearm in the vehicle. [MIO 1] Officer Utley obtained


                                               2
 1 Defendant’s identifying information, which he ran through dispatch. [MIO 1] Officer

 2 Utley learned that Defendant was a felon, and he arrested Defendant for being a felon

 3 in possession of a firearm. [MIO 1]

 4   {4}   Defendant does not dispute that Officer Utley was acting in his capacity as a

 5 community caretaker at the time he assisted Defendant in putting out the fire. Instead,

 6 Defendant continues to maintain that there was no longer a need for Officer Utley to

 7 act as a community caretaker once the fire was extinguished. The community

 8 caretaker doctrine recognizes that police sometimes act outside of their role as

 9 criminal investigators. See State v. Ryon, 2005-NMSC-005, ¶ 13, 137 N.M. 174, 108

10 P.3d 1032. In doing so, an officer does not need reasonable suspicion nor does

11 probable cause bind police when they effect a seizure. Id. ¶ 24 (“[W]arrants, probable

12 cause, and reasonable suspicion are not required when police are engaged in activities

13 that are unrelated to crime-solving.”). Instead, we consider whether the officer acted

14 reasonably under the particular facts of the case. Id. In considering the propriety of the

15 officer’s actions, courts must balance “the public need and interest furthered by the

16 police conduct against the degree of and nature of the intrusion upon the privacy of

17 the citizen.” Id. (internal quotation marks and citation omitted). For an officer to act

18 as a community caretaker, he or she needs to have been motivated by a desire to aid

19 and not a desire to investigate. Id. ¶ 25.


                                                3
 1   {5}   In his memorandum in opposition, Defendant is equating a community

 2 caretaker situation with one involving a detention based on suspected criminal

 3 activity. For cases involving the latter situation, well-settled law required that once the

 4 basis for the detention has ended, the detention may not be prolonged absent

 5 additional indicia of criminal activity. See generally State v. Funderburg, 2008-

 6 NMSC-026, ¶ 14, 144 N.M. 37, 183 P.3d 922. However, as set forth above, the

 7 community caretaker doctrine involves a broader analysis that asks whether the officer

 8 acted reasonably under the circumstances.

 9   {6}   In this case, we agree with the district court that it was reasonable for the officer

10 to gather information for purposes of documenting the incident, which could be

11 relevant for any property damage claim that might be raised. [RP 67] In other words,

12 the officer’s conduct was a legitimate part of the community caretaker aspect of this

13 particular encounter. More specifically, the officer was acting in his public servant

14 capacity in responding to the incident and requiring Defendant’s presence to assure

15 that it is properly resolved). Cf. State v. Sheehan, 2015-NMCA-021, ¶ 12, 344 P.3d

16 1064 (noting that the scope of the community caretaker stop must relate to the purpose

17 of the stop, i.e. assistance and not criminal investigation). In addition, the district court

18 found that an independent, prolonged detention did not occur, since Defendant was

19 on the phone outside of his vehicle when the officer ran the information through


                                                 4
1 dispatch. [RP 67] In balancing any minimal detention that may have occurred here

2 against the public’s and Defendant’s interest in gathering information related to the

3 incident, we conclude that the district court properly denied the motion to suppress.

4   {7}   For the reasons set forth above, we affirm.

5   {8}   IT IS SO ORDERED.



6                                    _______________________________________
7                                    MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:


 9
10 JAMES J. WECHSLER, Judge


11
12 M. MONICA ZAMORA, Judge




                                             5